Ewing, Judge,
delivered the opinion of the court.
The bill of exceptions docs not show that any instructions were given or refused. In a paper attached to the transcript there appear what purport to be and may have been intended as instructions, but there is nothing whatever showing that they are any proper part of the bill of exceptions. If they were, however, no exceptions appear to have been taken at the time to the ruling of the court in giving or refusing them, and they would not therefore be reviewed by this court, although such ruling may have been made the ground for a motion for a new trial. (Power v. Allen, 14 Mo. 367; 27 Mo. 417.) There having been a trial and verdict by a jury, this court will not interfere with the judgment upon the ground that the court below refused a new trial because of the verdict’s being against evidence or against the weight of evidence. (15 Mo. 193.)
Judgment affirmed. The other judges concur.